—Judgment, Supreme Court, New York County (James Yates, J.), rendered July 23, 1997, convicting defendant, after a jury trial, of sexual abuse in the first degree and endangering the welfare of a child, and sentencing him to concurrent prison terms of 1 year, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s findings concerning the child witness’s credibility.
Defendant’s claim that the court failed to comply with CPL 65.30 (2) requires preservation (see, People v Watt, 84 NY2d 948, 951-952; see also, People v Agramonte, 87 NY2d 765), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find that the record provides no support for defendant’s purely speculative contention that the images of the jury and of defendant were not transmitted to the complainant as she testified via closed circuit television from the testimonial room. It is presumed that the statutory requirements were satisfied (People v Dominique, 90 NY2d 880).
*241We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.